CHIEF JUSTICE McGRATH,
dissenting.
¶22 I dissent. The Court relies in part on our decision in In re P.A.C., 2013 MT 84, ¶ 14,369 Mont. 407,298 P.3d 1166. The circumstances of that case are significantly different from those found in the present case. P.A.C. did not appear at the commitment hearing. P.A.C., ¶ 4. Because she was not present, the district court did not have the benefit of observing her demeanor and responses to the proceeding, and she was unable to voice any objection to . the representations of her attorney. P.A.C., ¶ 4. At her court-ordered evaluation immediately prior to the hearing, P.A.C.’s mental state was poor. P.A.C., ¶ 4. She refused to cooperate and insisted the only treatment she needed was *385alcohol and marijuana. P.A.C., ¶ 4. Under those circumstances, there was reason to require confirmation that she understood her rights and the nature of the proceeding. P.A.C., ¶ 13. We noted in PA. C. that the nature and extent of the record necessary to establish a knowing and intelligent waiver would depend upon the facts and circumstances of each particular case. P.A.C., ¶ 14.
¶23 In this case, N.A. appeared at the commitment hearing, listened to statements indicating he had agreed to the commitment, and made no protest. The professional person testified that N. A. was “doing really well,” was “very insightful about his disease,” and “seemed to have a pretty good plan” for his treatment. The State agreed that N.A. was “doing much better.” His attorney represented that N. A. was “positive” and “supportive” about his proposed treatment. N.A. personally affirmed to the District Court that he had no questions about the disposition, and thanked the District Court when it wished him good luck in his treatment at Hope House. The District Court had the benefit of directly observing N.A.’s demeanor. The District Court found that N. A. agreed a community commitment would be appropriate. The circumstances that led us to conclude further inquiry was required in P.A.C. are not present in this case. I would affirm the commitment order to which N.A. willingly agreed.
JUSTICE BAKER and JUSTICE WHEAT join the Dissent of CHIEF JUSTICE McGRATH. .